Citation Nr: 0531093	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-00 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1987 to January 
1992, plus prior service of 3 months 12 days.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 decision of 
the RO that, in part, denied a compensable disability rating 
for service-connected hypertension, and denied a disability 
rating in excess of 10 percent for service-connected 
traumatic arthritis of the left ankle.

In January 2001, the RO increased the disability evaluation 
to 10 percent for hypertension, effective March 1999.

In November 2004, the Board remanded these matters for 
additional development.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
blood pressure of predominantly 100 or less, and by systolic 
pressure predominantly less than 160.

2.  Traumatic arthritis of the veteran's left ankle is 
manifested primarily by pain at the extreme of motion and X-
ray evidence of osteoarthritis, but with no swelling, 
deformity, or impaired function; range of motion of the left 
ankle is full, and there are no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left ankle are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the January 2001 statement of the case (SOC), the 
July 2004 and August 2005 SSOCs, and the December 2004 
letter, the RO and VA's Appeals Management Center (AMC) 
notified the veteran of the applicable rating criteria, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of each of the claims 
for an increased disability rating.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claims.  

VA's December 2004 letter notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that he provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  

The December 2004 letter specifically told him that if he had 
any evidence or in his possession that pertained to his 
claim, he should send it to the AMC.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal.  However, an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section § 5103(a) notice was not prejudicial to 
the veteran because it did not affect the essential fairness 
of the adjudication.  His claims were fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance is not required.  38 U.S.C.A. § 5103A..

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Hypertension

Service connection has been established for hypertension, 
effective January 1992.

On VA examination in July 1999, the veteran's blood pressure 
was 170/100.  The diagnosis was hypertension, untreated.

VA progress notes, dated in June 2000, reflect treatment with 
medications for hypertension, not well controlled.

The veteran was hospitalized for a hypertensive emergency 
with papilledema in February 2003.  His blood pressure 
reading at that time was 200/101.  A myocardial infarction 
was ruled out.

On an outpatient follow-up visit in March 2003, the veteran's 
blood pressure readings were 156/82.

The veteran underwent a VA examination in April 2005.  He 
reported that he worked multiple jobs, and was ambulatory 
most of the time.  He exercised daily, and jogged 1.5 miles.  
The veteran reported no chest pain, shortness of breath, or 
dyspnea on exertion, neurological symptoms, nausea, or any 
other problems.  On examination, blood pressure readings were 
154/81, 152/72, and 155/73.  The examiner found no current 
evidence of end-organ damage, heart failure, or cardiomegaly 
due to hypertension on clinical examination, imaging studies, 
or laboratory testing.

The veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, pertaining to hypertensive 
vascular disease.  

Under that diagnostic code, a 10 percent rating is assigned 
for essential hypertension when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure that 
is predominantly 110 or more, or; systolic pressure that is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure that is predominantly 120 or more.  A 
60 percent rating is assigned where diastolic pressure is 
predominantly 130 or more.

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  That said, the record clearly presents 
no basis for assignment of an increased evaluation under 
Diagnostic Code 7101.

As just noted, the veteran has not had any recent diastolic 
blood pressure readings of 110 or more.  He has had but a 
single systolic reading of 200, and all of the most recent 
readings have been below 160.  Hence, the evidence does not 
reveal systolic pressure that is predominantly 200 or more, 
or diastolic pressure of predominantly 110 or more, to 
warrant any increased evaluation.

The evidence reflects that the veteran currently takes 
medication for his longstanding hypertension, but this 
finding does not support an evaluation in excess of 10 
percent.  The most recent examination showed that there is no 
end-organ damage, heart failure, or cardiomegaly due to 
hypertension, or other evidence of hypertensive heart 
disease.  Hence, an increased rating would not be warranted 
on the basis of 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2005) (pertaining to hypertensive heart disease).

Thus, the weight of the evidence is against the grant of an 
increased disability rating for hypertension.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2005).

B.  Traumatic Arthritis of the Left Ankle

Service connection has been established for traumatic 
arthritis of the left ankle, effective January 1992.  An 
initial, 10 percent disability rating has been assigned.

X-rays taken of the veteran's left ankle in December 1994 
revealed mild degenerative joint disease.

Records show that the veteran underwent arthroscopic surgery 
of the left ankle in August 2000.  Post-operatively, he had 
intact dorsiflexion, plantar flexion, and sensation and 
palpable dorsalis pedis pulse.

The veteran underwent a VA examination in January 2005.  He 
reported that, following the surgery, his ankle pain had all 
but disappeared and that he currently jogged every other day.  
The veteran reported occasional flare-ups after excessive 
jogging or wearing low-arched shoes.  The veteran reported no 
functional limitations related to his ankle, to include 
activities of daily living, recreation, or occupation.  He 
used no cane or other ambulatory aid.

On examination, range of motion of the left ankle was to 20 
degrees on dorsiflexion with pain at the last two or three 
degrees, and to 45 degrees on plantar flexion and 
asymptomatic.  Talar tilt and anterior drawer of the ankle 
were symmetric with the contralateral side, and there was no 
pain or tenderness throughout the ligamentous confines of the 
ankle.  There was no swelling appreciated, and the left ankle 
was neurovascularly intact.  There was no significant 
varus/valgus deformity appreciated at the left foot, and 
repetitive motions did not cause any additional pain, 
restriction of range of motion, weakness, fatigability, or 
incoordination.  X-rays confirmed post-traumatic arthritis 
and anterior impingement syndrome.

The diagnosis was left ankle post-traumatic osteoarthritis 
secondary to recurrent instability.  The examiner added that 
the veteran's post-traumatic arthritis was currently 
manifested by a mildly antalgic gait, and that there was no 
notable instability.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

The traumatic arthritis of the veteran's left ankle is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.
  
Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The normal ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In this case, the most recent evidence consists of the 
January 2005 VA examination, which showed that the range of 
left ankle motion was full with pain only at the extreme of 
dorsiflexion, and no other functional impairment.  

Since the veteran can achieve nearly full range of motion 
before experiencing pain, and is apparently able to jog 
significant distances without ankle difficulty, the evidence 
is against a finding of more than moderate limitation of left 
ankle motion.

In the absence of significant limitation of motion, or 
functional impairment causing additional limitation of 
motion, the Board finds that an evaluation in excess of 10 
percent is not warranted.  DeLuca v. Brown, 8 Vet. App. at 
204-07; 38 C.F.R. §§ 4.7, 4.21 (2005).

The provisions of 38 C.F.R. § 4.59 (2005), provides that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  The veteran is 
currently in receipt of this evaluation.

A 20 percent rating is not warranted for occasionally 
incapacitating exacerbations under Diagnostic Code 5003, 
because the disability does not involve more than on major 
joint.  38 C.F.R. § 4.45(f) (2005).

The most recent evidence contains no findings suggesting that 
the veteran's disability approximates the criteria for an 
evaluation in excess of 10 percent, and the claim for an 
increased disability rating for traumatic arthritis of the 
left ankle must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.

A disability rating in excess of 10 percent for traumatic 
arthritis of the left ankle is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


